December 24, 2008 United States Securities and Exchange Commission Division of Corporate Finance 100 F Street, N.E., Mail Stop 3030 Washington, D.C. 20549 Attention Ms. Tara Harkins, Staff Accountant Re: WaferGen Bio-systems, Inc. Amendment 1 to Form 10-KSB for the Year Ended December 31, 2007 Filed April 29, 2008 Form 10-Q for the Quarter Ended September 30, 2008 File No. 333-136424 Dear Ms. Harkins: By way of letter dated December 17, 2008 from the staff of the United States Securities and Exchange Commission (the “Staff”) , WaferGen Bio-systems, Inc. (the “Company”) was provided with the Staff’s comments with respect to Amendment 1 to Form 10-KSB for the Year Ended December 31, 2007 and Form 10-Q for the Quarter Ended September 30, 2008. The Company has been requested to respond to the Staff’s comments within 10 business days or tell the Staff when the Company will provide the Staff with a response. Please be advised that the Company will provide a response no later than January 9, 2009. Sincerely, /s/ Amjad Huda Amjad Huda Chief Financial Officer
